Citation Nr: 0525238	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the hips.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for avascular necrosis of the hips.  The 
RO subsequently reopened the claim and denied it on the 
merits.

The veteran offered testimony at a travel Board hearing 
before the undersigned Veterans Law Judge at the RO in August 
2002.  In an August 2003 decision, the Board reopened the 
claim for service connection for avascular necrosis and 
remanded it for additional development and adjudicative 
action.  In a June 2004 decision, the Board remanded the 
appeal to the RO via the Appeals Management Center, in 
Washington, D.C.  Development directed by the Board has been 
accomplished, and the claim is again before the Board for 
appellate review.  


FINDING OF FACT

Avascular necrosis of the hips first manifested many years 
after service, and has not been related by any competent 
evidence to his service or to any incident or disability 
caused during that service.



CONCLUSION OF LAW

Avascular necrosis (AVN) of the hips was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary considerations

A review of the procedural history of this matter reflects 
that the Board denied service connection for AVN of the hips 
in February 1998 based on a finding of no nexus between AVN 
and service.  The veteran appealed the matter to the Court, 
and in June 2000 the Court affirmed the BVA decision.  In the 
interim, the veteran attempted to reopen the Board decision.  
As noted in the Introduction, his current appeal stems from a 
February 1998 rating decision denying the reopening, and 
later reopening the claim.  

In March 2005, the RO issued an Administrative Decision 
finding that the veteran's condition of AVN of the hips due 
to alcohol consumption was not incurred in the line of duty.  

The veteran contends that he developed AVN of the hips as a 
result of excessive drinking of alcoholic beverages in 
service.  His representative urges that, while the record 
does not reflect an actual diagnosis of alcohol abuse, the 
veteran's excessive drinking as detailed in his hearing 
testimony and in a buddy statement dated in 2000 form a 
compelling basis to conclude that he drank enough alcohol 
while in the Navy to warrant a conclusion that AVN of hips 
was due to this alcoholic use.  The veteran adamantly 
maintains that this use was not tantamount to abuse which 
would preclude service connection based on VA's line of duty 
and willful misconduct criteria set forth in pertinent 
regulations.  As will be explained in the body of this 
decision, the Board finds a lack of competent evidence of a 
nexus between current avascular necrosis and service, notes 
that the veteran's unsupported testimony and lay statements 
of alcohol use are not credible and thus cannot form the 
basis for a competent opinion as to the etiology of the AVN, 
and finds for the following reasons that the preponderance of 
the evidence is against the claim, and thus it must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004). Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

VA has satisfied its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Those duties include informing the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters to the 
appellant in November 2003 and August 2004.  He was advised 
as to his and VA's responsibilities regarding his claim.  The 
letters, required following the passage of the VCAA, were 
clearly not mailed to the appellant prior to the initial RO 
adjudication of his claim.  Any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the letters that was not fully considered by the 
RO and AMC in the subsequent adjudications contained in the 
supplemental statements of the case (SSOC).  There is simply 
no indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained relevant records including Social 
Security records identified by the veteran at his travel 
Board hearing.  Also, multiple private treatment records have 
been obtained showing treatment of AVN of the hips since 
1986.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, examination was not provided.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the disorder for which the veteran 
ultimately seeks service connection may be associated with 
the veteran's active service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  As will be discussed in the body of the decision, 
inasmuch as the veteran has current diagnoses of AVN, he has 
not brought forth any probative material evidence suggestive 
of a causal connection between the current disability and 
service aside from an opinion which, in pertinent part, is 
based on his unsupported history as to a nexus.  Moreover, 
the record does contain sufficient medical evidence for VA to 
make a decision.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

Criteria and analysis

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service, in the line of duty, but no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection for certain chronic diseases will be presumed if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  The chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

First, the Board notes that AVN was first manifested nine 
years after separation from service, and was not present at 
any time during the veteran's active service.  In this 
regard, the disease process was neither chronic in service 
nor continuously manifested since service.  The veteran does 
not allege that the condition was first manifested during 
service or prior to its initial manifestation in 1986.  He 
has, however, attempted to find medical support for his 
assertion that the disease was present in a 'sub-clinical' 
state prior to 1986, and thus possibly in service.  Although 
his attorney has posed the question to at least two private 
physicians, they have responded that they are unable to state 
whether the AVN was present for months or years prior to its 
discovery in 1986.  Letters of St. Elmo Newton III, M.D., 
Eric R. Anacker, M.D., and Elton J. Adams, M.D., received at 
the RO in October 1995, reflect such opinions.  Dr. Newton 
wrote in June 1994 that he did not know exactly when the 
veteran's AVN began.  He did note the reported history of 
alcohol use.  Dr. Adams wrote in August 1994 that the 
veteran's AVN was likely idiopathic.  Similarly, Dr. Anacker 
reported in August 1994 that the veteran's AVN had no known 
cause, as was frequently the case with AVN.  Additionally, VA 
treatment records show AVN of the hips but no opinion of an 
etiological relationship between service and AVN.  Thus, a 
grant of service connection based on direct in-service 
incurrence, chronicity or continuity of symptomatology is not 
warranted.  The veteran has not presented evidence of a nexus 
between AVN and service.  

Second, the Board must examine whether service connection may 
be warranted for AVN of the hips because of alcohol addiction 
that the veteran relates to his active service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted for AVN of the hips on this 
basis.  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty and not the result of a veteran's own misconduct 
when the person on whose account benefits are claimed was at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002).  No 
compensation shall be paid if a disability is the result of a 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1131 (West 2002).

The term "in the line of duty" is defined by regulation in 38 
C.F.R. § 3.1(m) (2004).  In the line of duty means an injury 
or disease incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was the result of 
his or her abuse of alcohol or drugs.

Line of duty and misconduct are further discussed in 38 
C.F.R. § 3.301 (2004).  Direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  The simple drinking of alcoholic beverage is not 
of itself willful misconduct.  Further, organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  38 C.F.R. § 3.301(c)(3) (2004).  An injury or 
disease incurred during active military, naval or air service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the abuse of alcohol 
or drugs by the person on whose service benefits are claimed.  
Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability or death of the user; drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or nonprescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effect.  38 
C.F.R. § 3.301(d) (2004).

In Barela v. West, 11 Vet. App. 280 (1998), the United States 
Court of Appeals for Veterans Claims held that while 
compensation may not be paid for any disability resulting 
from alcohol abuse, 38 U.S.C.A. § 1110 did not preclude 
awarding service connection for alcohol abuse.  That case law 
has since been overturned and cannot be applied 
retroactively.  See Brewer v. West, 11 Vet. App. 228, 231-33 
(1998); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  VA's 
General Counsel has since concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990 (as in this case).  VAOPGCPREC 7-99; 
see also VAOPGCPREC 2-98.  That is because section 8052 of 
the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended the status governing line of duty determinations and 
the definition of a "service-connected" disability. 38 
U.S.C.A. §§ 101(16) and 105(a) (West 2002).

As noted, the veteran maintains that AVN has been caused by 
consumption of alcohol in service.  In support of his theory, 
he presented a letter from Dr. Newton dated in May 1998 that 
provided that the veteran "has been treated in this office 
for avascular necrosis of his hips, thought to be secondary 
to excessive alcohol intake.  [The veteran] reports to me 
that this excessive alcohol intake occurred while in the 
armed services."  In February 2000, Dr. Newton sent a letter 
to the veteran that stated as follows:

"I believe alcohol intake certainly can 
cause avascular necrosis of the hips and 
based on your history, your intake may be 
a likely cause for your avascular 
necrosis.  I do not have any way to 
document that this happened while you 
were in the service or before or after so 
I am not able to write you a really 
strong letter that supports your 
position.  Maybe you could get one of 
your buddies that you used to drink with 
to write a letter confirming that this is 
when it happened.  I have already 
supplied a letter that gave a 
relationship between the avascular 
necrosis and alcohol intake."

The veteran then submitted a buddy statement dated in March 
2000 from L. K.  This individual indicates that he spent a 
year or so living in a beach house with the veteran and one 
other person during their naval service.  He reported that 
the trio were heavy drinkers.  From what he could remember, 
they drank daily, ranging from a few beers to cases of beer, 
wine, rum and coke, vodka, Galliano, and sometimes beer, 
wine, and hard liquor all on the same day and even 3 and 4 
day binges.  He noted there was not much else to do because 
of their location and it was about 30 miles from any town of 
any size.  

The veteran is attempting to argue that he engaged in alcohol 
use which was significant but not extreme enough to compel a 
conclusion that the AVN produced by it was not incurred in 
the line of duty.  Thus, he disputes the line of duty 
determination of March 2005.  

The aforementioned laws prohibit service connection for AVN 
based on the argument that it resulted from alcohol addiction 
during service.  Although the veteran's representative urges 
that the veteran has filed an earlier claim, the 
uncontroverted record shows that the claim was filed in 1995.  

As to the veteran's argument that he does not have a 
diagnosis of alcohol abuse, as stated by the representative 
in a May 2005 letter to the Board, the Board agrees.  
However, the line of duty determination found that the 
veteran's use of alcohol over time while in the Navy, as he 
and his buddy described it, compelled a conclusion that the 
condition supposedly caused by the consumption (AVN) cannot 
be considered to have been incurred in the line of duty.  The 
Board agrees with this determination inasmuch as the 
veteran's recent statements and buddy statement attest to 
alcohol use and binging.  Nonetheless, the Board further 
finds the veteran's testimony as to excessive alcohol use and 
the buddy statement as to the same to be inadequate to form 
the basis to establish a medical nexus.  In this regard, the 
buddy statement is not found to be credible as to alcohol 
abuse, because there is no mention of alcohol use in the 
record.  The buddy attested to an approximate one-year period 
of drinking binges, sometimes lasting four days.  The Board 
finds it significant that there is no record of alcohol abuse 
or counseling for missed work in the record for that one year 
time period.  The Board does not find the buddy statement 
credible.  Parenthetically, the Board notes that the buddy 
indicated there was nothing else to do but drink, and it is 
hard to believe such four day drinking binges over a one-year 
period would not have in some way impacted the veteran's 
naval service record.  Though the veteran testified that he 
was about to get counseled for alcohol abuse, the Board finds 
this testimony not credible and points out that it was only 
presented after the other arguments as to direct service 
connection for AVN of the hips were rejected.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is not entitled to absolute deference.  
Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is the Board's 
duty to determine the credibility and weight of evidence).  
While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and 
an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded medical evidence must be determined by the quality 
of the evidence and not necessarily by its quantity or 
source.  

The Board finds that Dr. Newton's statement is not probative 
as to nexus as it is based on the veteran's reported premise 
of alcohol abuse/consumption which the Board finds not 
credible and because it is inconsistent with the documentary 
evidence of alcohol use in service.  

Additionally, Dr. Newton's statement that it was possible 
that there could be a relationship between the veteran's AVN 
of the hips and his alcohol intake in service, when viewed in 
its full context, is too speculative to warrant a grant of 
service connection.  See Lee v. Brown, 10 Vet. App. 336 
(1997), Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (holding that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence'"). 

Essentially, the veteran points to Dr. Newton's opinion in an 
attempt to establish that the veteran's alcohol use caused 
his AVN.  The Board finds the statements made by Dr. Newton 
are too speculative to provide a diagnosis of AVN related to 
a history of alcohol abuse in service.  See Obert v. Brown, 5 
Vet. App. 30 (1993) (Court found that statement made by a 
private physician that the veteran may have been showing 
symptoms of multiple sclerosis for many years prior to the 
diagnosis was "too speculative"); see also Beausoleil v. 
Brown, 8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

While the law prohibits compensation for primary alcohol 
abuse which begins in service, as well as for conditions that 
are secondary to such primary alcohol abuse, the law does not 
prohibit compensation for an alcohol abuse disorder which is 
secondary to an established service-connected condition (such 
as when secondary to a service-connected psychiatric 
disorder).  Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001).  
However, with regard to this argument, there is no service-
connected disability of record that caused or aggravated any 
such alcohol addiction.  Having rejected that theory, the 
Board need not further discuss if AVN is even related to 
alcohol addiction.

In sum, the weight of the credible evidence demonstrates that 
avascular necrosis of the hips was first manifested years 
after service and is not related to the veteran's service or 
any incident therein.  Both service and post-service medical 
records provide negative evidence against these claims.  

As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.  Additionally, insofar as the veteran was 
seeking service connection for the condition based on alcohol 
addiction, his claim is without legal merit and must likewise 
be denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for avascular necrosis of 
the hips is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


